Name: 77/770/EEC: Council Decision of 5 December 1977 appointing a member of the Committee of Experts of the European Foundation for the Improvement of Living and Working Conditions
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-12-15

 Avis juridique important|31977D077077/770/EEC: Council Decision of 5 December 1977 appointing a member of the Committee of Experts of the European Foundation for the Improvement of Living and Working Conditions Official Journal L 320 , 15/12/1977 P. 0047 - 0047****( 1 ) OJ NO L 139 , 30 . 5 . 1975 , P . 1 . COUNCIL DECISION OF 5 DECEMBER 1977 APPOINTING A MEMBER OF THE COMMITTEE OF EXPERTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 77/770/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1365/75 OF 26 MAY 1975 ON THE CREATION OF A EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 1 ), AND IN PARTICULAR ARTICLE 10 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 20 SEPTEMBER 1976 APPOINTING THE MEMBERS OF THE COMMITTEE OF EXPERTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS FOR THE PERIOD ENDING 19 SEPTEMBER 1979 , WHEREAS A SEAT AS MEMBER OF THE COMMITTEE OF EXPERTS OF THE ABOVE FOUNDATION HAS BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR ROBERTSON , OF WHICH THE COUNCIL WAS INFORMED ON 24 NOVEMBER 1977 ; HAVING REGARD TO THE NOMINATION SUBMITTED BY THE COMMISSION ON 24 NOVEMBER 1977 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MISS A . M . LEES IS HEREBY APPOINTED A MEMBER OF THE COMMITTEE OF EXPERTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS TO REPLACE MR ROBERTSON FOR THE REMAINDER OF HIS TERM OF OFFICE , NAMELY UNTIL 19 SEPTEMBER 1979 . DONE AT BRUSSELS , 5 DECEMBER 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET